As filed with the Securities and Exchange Commission on August 29 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Eric W. Falkeis, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414)287-6609 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. AlphaClone Alternative Alpha ETF Schedule of Investments June 30, 2012 (Unaudited) Shares Market Value COMMON STOCKS - 92.9% Advertising, Public Relations, and Related Services - 1.1% Lamar Advertising Company - Class A (b) $ Automotive Equipment Rental and Leasing - 0.9% Hertz Global Holdings, Inc. (b) Basic Chemical Manufacturing - 1.8% Celanese Corporation - Series A Cytec Industries Inc. Beverage Manufacturing - 3.0% Monster Beverage Corporation (b) PepsiCo, Inc. Building Equipment Contractors - 1.1% Quanta Services, Inc. (b) Cable and Other Subscription Programming - 2.0% Liberty Media Corporation - Liberty Capital - Class A (b) Clothing Stores - 1.0% Ross Stores, Inc. Communications Equipment Manufacturing - 4.8% Alcatel-Lucent - ADR (b) Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. ViaSat, Inc. (b) Computer and Peripheral Equipment Manufacturing - 9.1% Apple Inc. (b) Dell Inc. (b) Seagate Technology PLC (a) Couriers and Express Delivery Services - 1.0% FEDEX Corp. Credit Intermediation Activities - 3.2% DFC Global Corporation (b) Mastercard, Inc. - Class A 65 Visa Inc. - Class A Data Processing, Hosting, and Related Services - 1.1% Automatic Data Processing, Inc. Department Stores - 1.0% Sears Holdings Corporation (b) Depository Credit Intermediation - 4.2% Bank of America Corporation Citigroup Inc. JPMorgan Chase & Co. Sterling Financial Corporation/WA (b) Drug Wholesalers - 1.0% The Procter & Gamble Company Electronic Component Manufacturing - 1.0% TE Connectivity Limited (a) Electric Power Generation, Transmission and Distribution - 1.0% Calpine Corporation (b) Furniture and Cabinet Manufacturing - 0.9% Patrick Industries, Inc. (b) Furniture Related Product Manufacturing - 0.5% Tempur-Pedic International Inc. (b) Glass and Glass Product Manufacturing - 0.9% Owens - Illinois, Inc. (b) Information Services - 4.9% Baidu, Inc. - ADR (b) Google Inc. - Class A (b) 91 Pandora Media Inc. (b) Yahoo! Inc. (b) Insurance Agencies, Brokerages, and Related Activities -1.0% Hartford Financial Services Group, Inc. Insurance and Employee Benefit Funds - 0.9% WellCare Health Plans Inc (b) Insurance Carriers - 4.2% American International Group, Inc. (b) Berkshire Hathaway Inc. - Class B (b) Cigna Corporation CNO Financial Group, Inc. Internet Retailers - 1.0% Priceline.com Incorporated (b) 41 Medical Equipment - 1.0% St. Jude Medical, Inc. Motor Vehicle Parts - 1.7% Delphi Automotive PLC (a)(b) Natural Gas Distribution - 1.1% Energy Transfer Equity, L.P. Newspaper, Periodical, Book, and Directory Publishers - 1.1% News Corporation - Class A Nondepository Credit Intermediation - 1.0% Credit Acceptance Corporation (b) Nursing Care Facilities - 1.6% Sun Healthcare Group, Inc. (b) Oil and Gas Extraction - 1.0% Enterprise Products Partners L.P. Outpatient Care Centers - 2.4% DaVita, Inc. (b) HealthSouth Corporation (b) Petroleum and Coal Products Manufacturing - 2.3% Chevron Corporation Marathon Petroleum Corporation Pharmaceutical and Medicine Manufacturing - 4.1% Alkermes PLC (a)(b) Pfizer Inc. Valeant Pharmaceuticals International, Inc. (a)(b) ViroPharma Incorporated (b) Pipeline Transportation - 1.0% Plains All American Pipeline, L.P. Public Health Programs Administration - 4.1% Express Scripts Holding Company (b) Rail Transportation - 1.1% Union Pacific Corporation Real Estate Management - 1.9% CBRE Group, Inc. - Class A (b) Jones Lang LaSalle Incorporated Residential Building Construction - 1.0% NVR, Inc. (b) 33 Semiconductor and Other Electronic Component Manufacturing - 3.0% Intel Corporation TriQuint Semiconductor, Inc. (b) Semiconductor Equipment - 0.9% Teradyne, Inc. (b) Software Publishers - 2.1% CA, Inc. Microsoft Corporation Steel Product Manufacturing - 0.9% Handy & Harman Ltd. (b) Support Activities for Mining - 1.9% Ensco PLC - Class A (a) Schlumberger Limited Tobacco Manufacturing - 1.0% Philip Morris International Inc. Transportation Equipment Manufacturing - 1.0% Arctic Cat Inc. (b) Transportation Infrastructure - 1.0% Macquarie Infrastructure Company LLC Water, Sewage and Other Systems - 1.1% Cia de Saneamento Basico do Estado de Sao Paulo (SABESP) - ADR Wireless Telecommunications Carriers - 1.0% Rogers Communications, Inc. - Class B (a) TOTAL COMMON STOCKS (Cost $2,417,133) PREFERRED STOCK - 1.0% Commercial Banks - 1.0% Itau Unibanco Holding SA - ADR TOTAL PREFERRED STOCK (Cost $25,999) REITS - 4.1% Other Investment Pools and Funds - 3.1% Simon Property Group, Inc. Wireless Telecommunications Carriers (except Satellite) - 1.0% American Tower Corp. TOTAL REITS (Cost $104,494) EXCHANGE TRADED FUNDS - 2.0% Other Investment Pools and Funds - 2.0% iShares MSCI Brazil Index Fund Financial Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $52,397) SHORT-TERM INVESTMENTS - 0.0% Money Market Funds - 0.0% STIT - Liquid Assets Portfolio - Institutional Class, 0.164%(c) TOTAL SHORT-TERM INVESTMENTS (Cost $990) Total Investments (Cost $2,601,013)*- 100.0% Liabilities in Excess of Other Assets - (0.0)% ) TOTAL NET ASSETS - 100.0% $ (a) Foreign issued security. (b) Non-income producing security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2012. ADR American Depository Receipt * Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at June 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2012: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
